Citation Nr: 0215928	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran's death on June [redacted], 1998, while on active 
duty, was due to his own willful misconduct for purposes of 
the appellant's entitlement to dependency and indemnity 
compensation (DIC).  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had unconfirmed active duty from January 1979 to 
June 1998.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1998 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which held that the veteran's death 
was due to willful misconduct for purposes of the appellant's 
entitlement to DIC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died on June [redacted], 1998, at age 40, while on 
active duty. 

3.  The cause of the veteran's death was positional asphyxia 
due to an accumulation of mucinous fluid in the upper and 
lower respiratory tracts; while it is apparent that the 
veteran had consumed a fair amount  of alcohol during the 24 
hour period immediately preceding his death, the 
preponderance of the evidence does not show that the actual 
cause of death was the result of willful misconduct. 


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
veteran's death was not the result of his own willful 
misconduct and entitlement to DIC is established.  38 
U.S.C.A. §§ 105, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.301 (2002); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Smith v. Derwinski, 2 Vet. App. 241 
(1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained and associated all 
indicated medical and investigative records surrounding the 
veteran's demise with the claims file.  In addition, the RO 
advised the appellant of the regulations surrounding findings 
of willful misconduct, and by implication the required 
evidence, by the March 2000 Statement of the Case (SOC).  The 
Board notes that the VCAA made no change in the statutory or 
regulatory criteria which govern the criteria for willful 
misconduct.  The undersigned Board member asked the appellant 
during a July 2001 travel Board hearing whether she had 
additional submissions.  As such, the appellant was kept 
apprised of what she must show to prevail in her claim, and 
generally informed as to what information and evidence she 
was responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, given the fact that the instant decision grants the 
benefit sought in full, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant). 

The appellant submitted a claim for entitlement to dependency 
and indemnity compensation (DIC) or service connection for 
the clause of the veteran's death in July 1998.

The appellant has submitted correspondence directly to VA and 
testified before the undersigned Board Member.  The appellant 
contends that the veteran's death was not the result of 
willful misconduct.  She variously argues that the cause of 
the veteran's death could have been choking on his own 
saliva, rather than alcohol intoxication, as she had observed 
him to choke while sleeping; that the veteran was happy and 
not suicidal; that the veteran was only a social drinker; 
that the veteran's family should benefit from his nearly 20 
years of service; that drinking alcohol is not willful 
misconduct because alcohol is sold on military bases; and 
that the veteran's medical records show that he was in good 
health, and therefore either he had no problem with alcohol 
or the military was remiss in detecting such a problem and 
providing the veteran treatment.  

The evidence before the Board contains a June 1998 Report of 
Casualty, DD Form 1300, stating that the veteran's death was 
an accident, the result of acute ethanol intoxication 
associated with positional asphyxia.  An October 1998 autopsy 
report provides a final anatomic diagnosis of sudden death 
associated with a number of factors, to include acute ethanol 
intoxication and an accumulation of mucinous fluid in the 
upper and lower respiratory tracts.  A February 1999 Autopsy 
Pending Change Form provides that the veteran's original 
certificate of death had noted that an autopsy was pending, 
and that the revised cause of the veteran's death was 
cardiopulmonary arrest, due to (or as a consequence of) acute 
ethanal intoxication, due to (or as a consequence of) 
pulmonary edema, due to (or as a consequence of) autolysis of 
multiple organs.  

Turning to the relevant law, the death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a) (2002).  A principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c).  However, DIC benefits may not be awarded if death 
resulted from the veteran's own willful misconduct.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.301(a), 
(b). 

"Willful misconduct" is defined as an act involving conscious 
wrongdoing or known prohibited action. It involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences and must be 
the proximate cause of injury, disease or death. See 38 
C.F.R. § 3.1(n)(1), (3).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Public Law No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105.

Corresponding regulations provide that alcohol abuse, unless 
it is a "secondary result" of an "organic disease or 
disability," is considered to be "willful misconduct." See 38 
C.F.R. §§ 3.301(c)(2).  The simple drinking of alcoholic 
beverage is not of itself willful misconduct.  The deliberate 
drinking of a known poisonous substance or under conditions 
which would raise a presumption to that effect will be 
considered willful misconduct.  If, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  Id. 

In the instant case, the Board notes that the veteran was in 
active service on the date in question, and thus, by 
operation of 38 U.S.C.A. § 105(a), his death would be deemed 
to have been incurred in line of duty unless it was shown by 
a preponderance of the evidence that he had engaged in 
willful misconduct, and that such misconduct proximately 
caused his death.  If the Board finds that a veteran's 
injuries were the result of willful misconduct, the Board 
must establish that denial of the claim is justified by a 
preponderance of the evidence.  Smith v. Derwinski, 2 Vet. 
App. 241, 244 (1992).  The Board concludes that a 
preponderance of the evidence does not establish that the 
veteran's accidental death was the proximate result of any 
willful misconduct.    

While the autopsy and certificate of death findings suggest 
acute alcohol intoxication as being the underlying cause of 
death, there are also autopsy findings of accumulation of 
mucinous fluid in the upper and lower respiratory tracts and 
bilateral pulmonary edema.  It is apparent that the veteran 
died of positional asphyxia or choking on his own vomit.  The 
question of whether this was due to  being in an intoxicated 
state is not, in the Board's judgment, entirely clear , 
particularly when considering all of the lay statements 
obtained in a service investigation.  The evidence of record 
is very murky on the question of exactly what transpired 
during the prior evening and morning hours on June [redacted], 1998, 
and there is no reasonable certainty that the veteran's death 
was the proximate result of his own willful misconduct or 
abuse of alcohol.  In support of this conclusion, aside from 
the fact that no witness was present at the time of or for a 
period of many hours just prior to the veteran's death, the 
Board finds that the appellant's testimony concerning her 
late husband's recurrent problems with upper and lower 
respiratory congestion during sleep to be significant.  There 
is no dispute that the unfortunate death of this veteran, who 
served his country for 9 &1/2 years, was accidental in 
nature.  He did not die in an automobile accident while 
intoxicated, nor did he engage in any reckless behavior; the 
circumstances of his death were rather unusual in that he 
apparently died from an accumulation of positional asphyxia 
due to mucinous fluid in the upper and lower respiratory 
tracts while asleep, which may or may not have been due to 
acute alcohol intoxication.  The Board is not convinced by a 
preponderance of the evidence that such was the case.  .   

Accordingly, the Board concludes that the evidence that the 
veteran's death during service due to his own willful 
misconduct is at least in equipoise.  Thus, the benefit-of-
the-doubt doctrine is applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App.  It follows that the 
veteran's death was in the line of duty and the appellant is 
entitled to DIC. 


ORDER

The veteran's death on June [redacted], 1998, while on active duty, 
was not due to his own willful misconduct; accordingly, the 
appellant's appeal for DIC is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

